 IntheMatter ofQUEENCITYFURNITURECOMPANY,INC., EMPLOYERandTEXTILEWORKERSUNION or AMERICA, C. I.0.,PETITIONERCase No. 10-RC-736.-Decided December 15, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Shally O. Wise,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section '3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1..The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner requests a unit of all production and maintenanceemployees at the Employer's Gadsden, Alabama, plant, excludingoffice clerical employees, guards, professional employees, and super-visors as defined in the Act.The Employer's operations are under the general supervision ofJohn Hinds, Jr., vice president of the corporation.There is no for-mal departmental set-up in the plant, but its operations are dividedinto well defined stages. Production commences in the millroom whereframework for furniture is cut.The frame room puts together thevarious parts by doweling, glueing, and nailing, except for bedroomsuites and other case products, which are assembled in the cabinetroom.The paint room is responsible for finishing the assembledframes, and the picker and sewing rooms prepare the upholstery whichis used with the finishel frames.There are in all approximately 45employees.87 NLRB No. 85.634 QUEEN CITY FURNITURE COMPANY, INC.63.5Henry M. Hollingsworth and William K. Sparry:Hollingsworthis a millwright whom the Petitioner would exclude as a supervisor.Although none of the parties seeks to exclude Sparry, a question israised by the record as to his supervisory status.The Employer as-serts that it has no supervisors at the plant other than John Hinds,Jr., who supervises all plant operations.Hollingsworth has been employed by the Employer for 20 yearsand is a minor stockholder in the Employer's business.He is regu-larly paid for a 55-hour week,though he may not work that numberof hours.He opens the plant every morning, passes out and collectstime cards,and carries out the instructions of John Hinds,Jr., con-cerning the work to be done. Although he has no authority to hire ordischarge employees,he reports faulty work of employees to JohnHinds,Jr., and carries out Hinds'orders as to suspension or dischargeof such employees.In the absence of bothJohnHinds,Jr., and JohnHinds, Sr.,the Employer's president,Hollingsworth alone has theauthority to let employees off for short periods of time.Sparry is a machine operator.He sets up machines in the millroom,instructs the employees in the use of these machines,lays out worktherein pursuant to the orders of John Hinds, Jr., and also does pro-duction work himself.The Employer testified that frequently both John Hinds, Jr., andJohn Hinds, Sr., are absent from the plant on week ends,and thatduring such periods, Hollingsworth directs plant operations on Fri-days, and Sparry directs plant operations on Saturdays.'Duringthese days when Hollingsworth and Sparry direct plant operations,they, by necessity,exercise the privileges and responsibilities of super-visors.Under all the circumstances,including the number of em-ployees and the absence of other intermediate supervision between theEmployer's vice president and the production employees, we believethat'Hollingsworth and Sparry occupy positions in the plant by virtueof which their interests are closely aligned with those of management.We shall exclude them from the unit as supervisors within the meaningof the Act.2W. G. Haydenis a cloth cutter whom the Petitioner would also ex-clude as a supervisor.Hayden was once foreman,but does not nowhave the authority effectively to recommend the hiring or dischargeof employees.He trains new employees in the sewing room, butIThere is conflict in the testimony both as to the frequency of the exercise by Hollings-worth and Sparry of directive authority over the operations of the plant,and as to whetherSparry in fact exercises such authority.On the basis of the entire record,we are per-suaded,as testified by the Employer,that Hinds, Jr., and Hinds,Sr., are frequently absentfrom the plant on week ends,and that the degree of supervisory authority possessed bySparry is little, if at all, less than that of Hollingsworth.2Cf.The Texas Company,Salem Gasoline Plant,85 NLRB 1211. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDspends the majority of his time upholstering furniture.Although hisrate of pay is 40 percent more than that of the other employees in thesewing room, it would appear that the basis for the higher wage is thenature of the production duties he performs.We find that W. G.Hayden is not a supervisor within the meaning of the Act; we shallinclude him.3E. L. MaybenandLester Johnsonare two employees designated aswatchmen by the Employer, whom the Petitioner would exclude fromthe unit.The Employer contends that they should be included asthey spend the majority of their time doing production and mainte-nance work.Both of these men operate production machines, fire theboilers, and clean the plant.The record indicates that they spendonly a few minutes out of each hour in making the rounds of the plantas watchmen.Under these circumstances we find that they are pri-marily production or maintenance employees, and not guards withinthe meaning of the Act.4We shall include them in the unit.We find that all production and maintenance employees at the Em-ployer's Gadsden, Alabama, plant,5 excluding office clerical employees,guards, professional employees and supervisors as defined in the Act,econstitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or notthey desire to be represented, for purposes of collective bargaining, byTextile Workers Union of America, C. I. O.3A.J. Sirus Products Corporation,83 NLRB 99.4 Indiana Desk Company, Inc.,82 NLRB 103.5 Including as production and maintenance employees,W. G. Hayden,E. L. Mayben, andLester Johnson.Excluding as supervisors,Henry M. Hollingsworth and William B. Sparry.